Exhibit 10.1

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN #2

THIS DEFERRED COMPENSATION PLAN (this “Agreement”), adopted this 22nd day of
April, 2014, by and between by and between Peoples Security Bank and Trust
Company, successor by merger to Penn Security Bank and Trust Company, (the
“Employer”), and Craig W. Best (the “Executive”), formalizes the agreements and
understanding between the Employer and the Executive.

WITNESSETH:

WHEREAS, the Executive is employed by the Employer;

WHEREAS, the Executive is the only employee participating in the Penn Security
Bank & Trust Company Deferred Compensation Plan #2 (the “Arrangement”);

WHEREAS, the Executive and the Employer now wish to update the Arrangement’s
benefit promises by replacing the Arrangement in its entirety with this
Agreement;

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A, and

WHEREAS, in accordance with Code Section 409A, this Agreement shall not be
interpreted to change any of the benefit payment schedules provided for in the
Arrangement; and

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer;

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

1.1 “Accumulation Period Crediting Rate” means the Moody’s 20 year AA Corporate
Bond Rate as of the last day of the immediately preceding calendar year.

1.2 “Administrator” means the Board or its designee.

1.3 “Affiliate” means any business entity with whom the Employer would be
considered a single employer under Section 414(b) and 414(c) of the Code. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.



--------------------------------------------------------------------------------

1.4 “Beneficiary” means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive’s death.

1.5 “Board” means the Board of Directors of the Employer.

1.6 “Cause” means (i) a conviction of, or the entry of a plea of guilty or no
contest to, a felony (ii) fraud, embezzlement or other misappropriation of
funds, excluding immaterial and inadvertent action not taken in bad faith and
which is remedied by participant within ten (10) days after his receipt of
written notice thereof from the Employer specifying in reasonable detail the
alleged improper action; (iii) habitual insobriety or illegal use of controlled
drugs; (iv) breach of this Agreement having a material adverse economic effect
on the Employer taken as a whole, if not cured within thirty (30) days following
the Executive’s receipt from the Employer of written notice thereof specifying
in reasonable detail the alleged breach; or (v) failure to comply with the
Employer’s Executive Stock Ownership Guidelines, as set forth on Appendix B of
the Executive’s employment contract: or refusal to perform the lawful and
reasonable directives of the Board or Company’s board of directors, unless such
refusal is cured within thirty (30) days following the Executive’s receipt from
the Employer of written notice thereof, specifying the directives the
Executive’s allegedly refused to perform, or unless the Executive gives written
notice of good faith objection to any such directive based on his reasonable
belief that compliance with same would be inconsistent with fiduciary duties or
with any applicable law, rule, regulation, order, ordinance, applicable
accounting standard, insurance policy, employee benefit plan or any other
material agreement, instrument or undertaking (“Good Faith Objection”). In the
event of Good Faith Objection by the Executive, refusal to perform any directive
of the Board or Company’s board of directors shall not be Cause for termination
unless Executive persists in such refusal after the Board or Executive, as
applicable, obtains, from an independent law firm selected by the Board or
Executive in its sole and reasonable discretion, with a written reasoned legal
opinion that it is more likely than not that compliance with the directive at
issue would not result in any violation (an “Independent Opinion”).

1.7 “Change in Control” means a transaction or series of transactions whereby
(i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than any Employer employee stock ownership plan or an equivalent
retirement plan, becomes the beneficial owner (as such term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding voting securities, (ii) the Company’s board of directors ceases
to consist of a majority of Continuing Directors (as defined below), (iii) the
consummation of a sale of all or substantially all of the Company’s assets or a
liquidation (as measured by the fair value of the assets being sold compared to
the fair value of all of Company’s assets), or (iv) a merger or other
combination occurs such that a majority of the equity securities of the
resultant entity after the transaction are not owned by those who

 

2



--------------------------------------------------------------------------------

owned a majority of the equity securities of the Company prior to the
transaction. A “Continuing Director” shall mean a member of the Company’s board
of directors who either (i) is a member of the Company’s board of directors as
of the August 6, 2009 or (ii) is nominated or appointed to serve as a director
by a majority of the then Continuing Directors. Notwithstanding the forgoing no
transaction or series of transactions shall be considered a “Change in Control”
hereunder unless it qualifies as a change in the ownership or effective control
of the Employer, or in the ownership of a substantial portion of the assets of
the Employer, as defined in Code Section 409A and regulations thereunder.

1.8 “Company” means Peoples Financial Services Corp., successor by merger to
Penseco Financial Services Corporation.

1.9 “Contribution” means the amounts the Employer contributes to the
Contribution Account, calculated according to the provisions of Article 2.

1.10 “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

1.11 “Code” means the Internal Revenue Code of 1986, as amended.

1.12 “Contribution Account” means the Employer’s accounting of the accumulated
Contributions plus accrued interest.

1.13 “Distribution Period Crediting Rate” means the 10-year Treasury bond rate
as of the date of Separation from Service, plus two percent (2%).

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.15 “Separation from Service” means a termination of the Executive’s employment
with the Employer and its Affiliates for reasons other than death or Disability.
A Separation from Service may occur as of a specified date for purposes of the
Agreement even if the Executive continues to provide some services for the
Employer or its Affiliates after that date, provided that the facts and
circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In

 

3



--------------------------------------------------------------------------------

determining whether a Separation of Service occurs the Administrator shall take
into account, among other things, the definition of “service recipient” and
“employer” set forth in Treasury regulation §1.409A-1(h)(3). The Administrator
shall have full and final authority, to determine conclusively whether a
Separation from Service occurs, and the date of such Separation from Service.

1.16 “Specified Employee” means an individual that satisfies the definition of a
“key employee” of the Employer as such term is defined in Code §416(i) (without
regard to Code §416(i)(5)), provided that the stock of the Employer is publicly
traded on an established securities market or otherwise, as defined in Code
§1.897-1(m). If the Executive is a key employee at any time during the twelve
(12) months ending on December 31, the Executive is a Specified Employee for the
twelve (12) month period commencing on the first day of the following April.

ARTICLE 2

CONTRIBUTIONS

2.1 Contributions Generally. The Employer shall contribute the following
amounts, at the following times, to the Contribution Account described in
Article 3.

 

Date

   Contribution  

January 1, 2011

   $ 61,375   

August 1, 2011

   $ 60,000   

August 1, 2012

   $ 60,000   

August 1, 2013

   $ 60,000   

August 1, 2014

   $ 60,000   

2.2 Employer Contributions. In addition to the Contributions described in
Section 2.1, the Employer may, at any time, make a discretionary contribution to
the Contribution Account. Such discretionary contribution amounts may, at the
election of the Employer, be subject a vesting schedule or such other provisions
as the Employer may provide.

ARTICLE 3

DEFERRAL ACCOUNT

3.1 Establishing and Crediting. The Employer shall establish a Contribution
Account on its books for the Executive and shall credit to the Contribution
Account the following amounts:

(a) Any Contributions hereunder; and

(b) Interest as follows:

(i) on the last day of each month prior an event giving rise to benefit payment
under Article 4, interest shall be credited on the Contribution Account balance
at an annual rate equal to the Accumulation Period Crediting Rate, compounded
monthly; and

(ii) on the last day of each month following Separation from Service, interest
shall be credited on the Contribution Account balance at an annual rate equal to
the Distribution Period Crediting Rate, compounded monthly.

 

4



--------------------------------------------------------------------------------

3.2 Recordkeeping Device Only. The Contribution Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

ARTICLE 4

PAYMENT OF BENEFITS

4.1 Normal Benefit. Except as provided in Section 4.2, upon Separation from
Service the Employer shall pay the Executive the Contribution Account balance
calculated at Separation from Service in lieu of any other benefit hereunder.
This benefit shall be paid in one hundred twenty (120) consecutive monthly
installments and shall commence the month following Separation from Service.

4.2 Change in Control Benefit. If a Change in Control occurs, followed within
twenty-four (24) months by Separation from Service, the Employer shall pay the
Executive the Contribution Account balance in lieu of any other benefit
hereunder. This benefit shall be paid in a lump sum within forty-five (45) days
following Separation from Service, with the actual date of payment determined by
the Employer in its sole discretion.

4.3 Death Prior to Commencement of Benefit Payments. In the event the Executive
dies prior to Separation from Service, the Employer shall pay the Beneficiary
the Contribution Account balance in lieu of any other benefit hereunder. This
benefit shall be paid in a lump sum within forty-five (45) days of the
Executive’s death, with the actual date of payment determined by the Employer in
its sole discretion.

4.4 Death or Change in Control Subsequent to Commencement of Benefit Payments.
In the event that, while the Executive or Beneficiary is receiving payments, but
prior to receiving all payments due and owing hereunder, (i) a Change in Control
takes place or (ii) the Executive dies, the Employer shall pay the Executive or
Beneficiary the Contribution Account balance in a lump sum within forty-five
(45) days of the Executive’s death or the Change in Control.

4.5 Termination for Cause. If the Employer terminates the Executive’s employment
for Cause, then the Executive shall forfeit all amounts credited to the
Contribution Account.

4.6 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder. Distributions which would otherwise be
made to the Executive due to Separation from Service shall not be made during
the first six (6) months following Separation from Service. Rather, any
distribution which would otherwise be paid to the Executive during such period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh month following Separation from Service, or if earlier, upon the
Executive’s death. All subsequent distributions shall be paid as they would have
had this Section not applied.

 

5



--------------------------------------------------------------------------------

4.7 Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

4.8 Delays in Payment by Employer. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event. The delay in the payment will not constitute a subsequent
deferral election, so long as the Employer treats all payments to similarly
situated Participants on a reasonably consistent basis.

(a) Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution from this Agreement is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive’s death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).

(b) Payments that would violate Federal securities laws or other applicable law.
A payment may be delayed where the Employer reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law provided that the payment is made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Internal Revenue Code is not
treated as a violation of law.

(c) Solvency. Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern.

4.9 Treatment of Payment as Made on Designated Payment Date. Solely for purposes
of determining compliance with Code Section 409A, any payment under this
Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of:
(i) the end of the

 

6



--------------------------------------------------------------------------------

calendar year in which the payment is due; (ii) the 15th day of the third
calendar month following the payment due date; (iii) if Employer cannot
calculate the payment amount on account of administrative impracticality which
is beyond the Executive’s control, the end of the first calendar year which
payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment.

4.10 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

4.11 Changes in Form of Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:

(a) must take effect not less than twelve (12) months after the amendment is
made;

(b) must, for benefits distributable due solely to the arrival of a specified
date, or on account of Separation from Service or Change in Control, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made;

(c) must, for benefits distributable due solely to the arrival of a specified
date, be made not less than twelve (12) months before distribution is scheduled
to begin; and

(d) may not accelerate the time or schedule of any distribution.

ARTICLE 5

BENEFICIARIES

5.1 Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive’s death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Executive’s lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

 

7



--------------------------------------------------------------------------------

5.2 Absence of Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Executive, the Employer
shall pay the benefit payment to the Executive’s spouse. If the spouse is not
living then the Employer shall pay the benefit payment to the Executive’s living
descendants per stirpes, and if there no living descendants, to the Executive’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Executive’s personal representative, executor, or administrator.

ARTICLE 6

ADMINISTRATION

6.1 Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

6.2 Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.

6.3 Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Agreement.

6.4 Compensation, Expenses and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Employer to employ such legal counsel and recordkeeper as it
may deem advisable to assist in the performance of its duties hereunder. Expense
and fees in connection with the administration of this Agreement shall be paid
by the Employer.

6.5 Employer Information. The Employer shall supply full and timely information
to the Administrator on all matters relating to the Executive’s compensation,
death, Disability or Separation from Service, and such other information as the
Administrator reasonably requires.

6.6 Termination of Participation. If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit the Employer from making any additional Contributions hereunder.

 

8



--------------------------------------------------------------------------------

6.7 Compliance with Code Section 409A. The Employer and the Executive intend
that the Agreement comply with the provisions of Code Section 409A to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.

ARTICLE 7

CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

(a) Initiation – Written Claim. The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

(b) Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

(c) Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement’s review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

9



--------------------------------------------------------------------------------

7.2 Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

(a) Initiation – Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

(b) Additional Submissions – Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

(c) Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional sixty (60) days by notifying the Claimant in writing, prior to
the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

(e) Notice of Decision. The Administrator shall notify the Claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth: (a) the specific reasons for the denial; (b) a reference to the specific
provisions of this Agreement on which the denial is based; (c) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant’s claim for
benefits; and (d) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a).

ARTICLE 8

AMENDMENT AND TERMINATION

8.1 Amendment. This Agreement may be amended unilaterally by the Employer at any
time by providing written notice of such amendment to the Executive.

8.2 Agreement Termination Generally. This Agreement may be terminated
unilaterally by the Employer at any time by providing written notice of such
termination to the Executive. Such termination shall not automatically cause a
distribution of benefits under this Agreement. Rather, unless the provisions of
Section 8.3 apply, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 4.

8.4 Effect of Complete Termination. Notwithstanding anything to the contrary in
Section 8.3, and subject to the requirements of Code Section 409A and Treasury

 

10



--------------------------------------------------------------------------------

Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may completely
terminate and liquidate the Agreement. In the event of such a complete
termination, the Employer shall pay the Contribution Account balance to the
Executive. Such complete termination of the Agreement shall occur only under the
following circumstances and conditions.

(a) Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive’s gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

(b) Change in Control. The Employer may terminate and liquidate this Agreement
by taking irrevocable action to terminate and liquidate within the thirty
(30) days preceding or the twelve (12) months following a Change in Control.
This Agreement will then be treated as terminated only if all substantially
similar arrangements sponsored by the Company which are treated as deferred
under a single plan under Treasury Regulations §1.409A-1(c)(2) are terminated
and liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

(c) Discretionary Termination. The Employer may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Company; (ii) all arrangements sponsored
by the Employer and Affiliates that would be aggregated with any terminated
arrangements under Treasury Regulations §1.409A-1(c) are terminated; (iii) no
payments, other than payments that would be payable under the terms of this
Agreement if the termination had not occurred, are made within twelve
(12) months of the date the Employer takes the irrevocable action to terminate
this Agreement; (iv) all payments are made within twenty-four (24) months
following the date the Employer takes the irrevocable action to terminate and
liquidate this Agreement; and (v) neither the Employer nor any of its Affiliates
adopt a new arrangement that would be aggregated with any terminated arrangement
under Treasury Regulations §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.

ARTICLE 9

MISCELLANEOUS

9.1 No Effect on Other Rights. This Agreement constitutes the entire agreement
between the Employer and the Executive as to the subject matter hereof. No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth

 

11



--------------------------------------------------------------------------------

herein. Nothing contained herein will confer upon the Executive the right to be
retained in the service of the Employer nor limit the right of the Employer to
discharge or otherwise deal with the Executive without regard to the existence
hereof.

9.2 State Law. To the extent not governed by ERISA, the provisions of this
Agreement shall be construed and interpreted according to the internal law of
the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

9.3 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

9.4 Nonassignability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

9.5 Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

9.6 Life Insurance. If the Employer chooses to obtain insurance on the life of
the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

9.7 Unclaimed Benefits. The Executive shall keep the Employer informed of the
Executive’s current address and the current address of the Beneficiary. If the
location of the Executive is not made known to the Employer within three years
after the date upon which any payment of any benefits may first be made, the
Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive’s
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

 

12



--------------------------------------------------------------------------------

9.8 Removal. Notwithstanding anything in this Agreement to the contrary, the
Employer shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued pursuant to
Section 8(e) of the Federal Deposit Insurance Act. Furthermore, any payments
made to the Executive pursuant to this Agreement shall, if required, comply with
12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.

9.9 Notice. Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

9.10 Headings and Interpretation. Headings and sub-headings in this Agreement
are inserted for reference and convenience only and shall not be deemed part of
this Agreement. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

9.11 Alternative Action. In the event it becomes impossible for the Employer or
the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

9.12 Coordination with Other Benefits. The benefits provided for the Executive
or the Beneficiary under this Agreement are in addition to any other benefits
available to the Executive under any other plan or program for employees of the
Employer. This Agreement shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.

9.13 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

9.14 Tax Withholding. The Employer may make such provisions and take such action
as it deems necessary or appropriate for the withholding of any taxes which the
Employer is required by any law or regulation to withhold in connection with any
benefits under the Agreement. The Executive shall be responsible for the payment
of all individual tax liabilities relating to any benefits paid hereunder.

9.15 Aggregation of Agreement. If the Employer offers other account balance
deferred compensation plans in addition to this Agreement, this Agreement and
those plans shall be treated as a single plan to the extent required under Code
Section 409A.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:

 

Executive:     Employer:     Peoples Security Bank and Trust Company

/s/ Craig W. Best

    By:  

/s/ Michael Jake

Craig W. Best     Its:  

Executive Vice President

 

14